barloDETAILED ACTION
The preliminary amendment filed 1/27/22 is entered. Claims 1 and 4 are amended. Claims 2, 6, 7, 9-11, 14, 16, 22-24, and 28 are cancelled. Claim 31 is new. Claims 1, 3-5, 8, 12, 13, 15, 17-21, 25-27, 29, 30 and 31 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/22 has been entered.
Response to Arguments
Applicant's arguments filed on 1/27/22 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 12, 13, 15, 17-21, 25-27, 29, 30, and 31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Andes, US-20130214998 in view of Hales, US-6360182, in further view of Barany, US-20070227020.
In regards to claim 1, Andes discloses a display system for displaying information to a user (Par. 0006 head mounted display), the display system comprising: a display (Fig. 8, 804 peripheral vision device) comprising a plurality of light emitting elements (Fig. 9, 910 light display elements); a mount (Fig. 9, 902 frame) configured to be arranged so as to position the display in a region of a field of view of a user away from the normal direction of gaze of the user (Par. 0097 “displaying signal information within a peripheral vision area of a user”), and a driver unit (Fig. 8, 802 microcontroller) operable to selectively drive the plurality of light emitting elements (Fig. 9, 910 light display elements) so as to convey information according to selection of elements to drive (Par. 0195 “method for displaying information to a user without distraction, including the steps of receiving the information within a microcontroller of a peripheral vision display system, and determining, within the microcontroller, an illumination pattern for at least one light display element based upon the information.  The method 
Andes does not disclose expressly the bearing information providing an indication of an orientation of the head of the user independent of an orientation of a remainder of a body of the user; wherein the bearing sensor is a compass operable to generate an electronic output corresponding to a magnetic bearing.

Before the effective filing date of the claimed invention, it would have been obvious that a magnetic compass as disclosed by Hales can be provided in the device of Andes and displayed in the manner Andes discloses for directions. The motivation for doing so would have been to provide a magnetic compass (Hales Col. 5, 24-30; Hales Col. 21, 34-42).
Andes and Hales do not disclose expressly the bearing information providing an indication of an orientation of the head of the user independent of an orientation of a remainder of a body of the user.
	Barany discloses providing bearing information that provides an indication of an orientation of the head of the user independent of an orientation of a remainder of a body of the user (Par. 0042 providing a bearing of the head independent of the direction the body is traveling).
Before the effective filing date of the claimed invention, it would have been obvious to provide a bearing of the head independent of the direction the body is traveling as Barany discloses in the device of Andes and Hales. The motivation for doing so would have been to provide a direction the user is looking (Barany Par. 0042).
Therefore, it would have been obvious to combine Hales and Barany with Andes to obtain the invention as specified in claim 1.
In regards to claim 3, Andes, Hales, and Barany, as combined above, disclose the display comprises two pluralities of light emitting elements, one per respective eye of the user, to accommodate the intraocular gap between the eyes of the user (Andes 
In regards to claim 5, Andes, Hales, and Barany, as combined above, disclose the mount (Andes Fig. 9, 902 frame) comprises an attachment for attaching the display to any one of an item of headwear, eyewear, or face-covering equipment (Andes Fig. 9, nose bridge attaches the frame 902 of the eyewear), and an attachment for attaching the display to the head of a user, and wherein the mount (Andes Fig. 9, 902 frame) is configured such that, in use, the light emitting elements emit light directionally towards the user so as to provide the intraocular gap (Andes Fig. 9, 904 ear piece attaches frame 902 and display to the user, wherein the nose bridge of the frame provides an intraocular gap).  
In regards to claim 8, Andes, Hales, and Barany, as combined above, disclose the driver unit (Andes Fig. 8, 802 microcontroller) is operable to selectively drive the light emitting elements, including to control the intensity level of light emitted by each light emitting element (Andes Par. 0188 light sensor for detecting an ambient light level, wherein the microcontroller automatically adjust an intensity of the at least one light display element based upon the ambient light level”), and at least one of: the display system comprises a light sensor operable to determine a measure of ambient light conditions and the driver unit (Andes Fig. 8, 802 microcontroller) is operable to control the intensity level on the basis of the measure of ambient light conditions (Andes Par. 0188 light sensor for detecting an ambient light level, wherein the microcontroller automatically adjust an intensity of the at least one light display element based upon the ambient light level”); and the display system is operable to receive a brightness control 
In regards to claim 12, Andes, Hales, and Barany, as combined above, disclose the driver unit (Andes Fig. 8, 802 microcontroller) is operable to control colour of light selectively emitted by each light emitting element (Andes Par. 0051 “light display elements 304 may each emit a different color under control of microcontroller”).  
In regards to claim 13, Andes, Hales, and Barany, as combined above, disclose a display option user input device operable to receive a user input action indicative of a display operation control request, to determine whether the driver unit (Andes Fig. 8, 802 microcontroller) configured to drive the light emitting elements to emit light, or whether the driver unit (Andes Fig. 8, 802 microcontroller) is in a disabled mode of operation (Andes Par. 0033 “Actuator 152 represents an input device (e.g., one or more of a push button switch, a slider switch, and a slider potentiometer) that allows the user to interact with microcontroller 102.  In one embodiment, actuator 152 is used to activate and deactivate system 100”).  
In regards to claim 15, Andes, Hales, and Barany, as combined above, disclose a bearing operation control user input device operable to receive a user input action 
In regards to claim 17, Andes, Hales, and Barany, as combined above, disclose the compass is a digital magnetic compass (Andes Par. 0138 compass).  
In regards to claim 18, Andes, Hales, and Barany, as combined above, disclose the display system is operable to receive target location information defining a target location, and to determine, on the basis of that target location and the user location an indication of relative direction of said target, wherein the driver unit (Andes Fig. 8, 802 microcontroller) is operable to selectively drive the plurality of light emitting elements (Andes Fig. 9, 910 light display elements) so as to indicate to a user the relative direction of said target (Andes Par. 0138 “In another example, system 800 provides clues within a treasure hunt, such as getting closer to and farther from the goal”).  
In regards to claim 19, Andes, Hales, and Barany, as combined above, disclose the driver unit (Andes Fig. 8, 802 microcontroller) is operable to selectively drive the plurality of light emitting elements (Andes Fig. 9, 910 light display elements) so as to indicate to a user relative distance of said target (Andes Par. 0138 “In another example, system 800 provides clues within a treasure hunt, such as getting closer to and farther from the goal”, i.e. relative distance closer or further).
In regards to claim 20, Andes, Hales, and Barany, as combined above, disclose a user location sensor for providing location information indicative of the location of a 
In regards to claim 21, Andes, Hales, and Barany, as combined above, disclose a location operation control user input device operable to receive a user input action indicative of a location operation control request, the driver unit (Andes Fig. 8, 802 microcontroller) being responsive to a location operation control request to selectively drive the light emitting elements on the basis of the location information to emit light (Andes Par. 0138 “system 800 may indicate a left turn, a right turn, straight ahead, and may display compass information to the user.”), and at least one of: the user location sensor is operable to continuously update the user location data (Andes Par. 0138 “system 800 may indicate a left turn, a right turn, straight ahead, and may display compass information to the user.”); and the user location sensor is a geolocation device (Andes Par. 0138 compass), and the geolocation device is operable to receive geolocation signals and, on the basis of the geolocation signals, to calculate a user geolocation (Andes Par. 0138 “system 800 may indicate a left turn, a right turn, straight ahead, and may display compass information to the user.”).  

In regards to claim 26, Andes, Hales, and Barany, as combined above, disclose the light emitting elements are arranged in a two dimensional array (Andes Fig. 9, 910 light display elements placed around the field of view of a user on frame 902, which has both x and y light emitting elements, i.e. 2d array).  
In regards to claim 27, Andes, Hales, and Barany, as combined above, disclose an audio device configured to deliver audio alerts to the user, and the driver is operable to generate an audio alert to coordinate with a display output event at the display (Andes Par. 0072-0074; Andes Par. 0072 “If audio output device 120 is included within system 100, audible voice or sound cues may also be provided to the user based upon determined activity performance metrics, and to provide operational feedback prompts to the use”, which would also correspond to displayed metrics).  
In regards to claim 29, Andes, Hales, and Barany, as combined above, disclose the driver is operable to generate an audio alert to coordinate with a change in display at the display (Andes Par. 0072-0074; Andes Par. 0072 “If audio output device 120 is included within system 100, audible voice or sound cues may also be provided to the user based upon determined activity performance metrics, and to provide operational feedback prompts to the use”, which would also correspond to displayed metrics). 
In regards to claim 30, Andes, Hales, and Barany, as combined above, disclose an item of headwear (Andes Fig. 9, eyeglasses), the item of headwear defining a brim for alignment with the face of a user of said headwear (Andes Fig. 9, top of eyeglass 
In regards to claim 31, Andes, Hales, and Barany, as combined above, disclose the driver unit illuminates one or more lighting elements of the plurality of lighting elements to provide the output to the user in accordance with the bearing information, the illuminated one or more lighting elements providing an indication of an indicator direction that is provided relative to the bearing of the head of the user (Andes Par. 0138 “system 800 may indicate a left turn, a right turn, straight ahead, and may display compass information to the user.”; Barany Par. 0042 providing a bearing of the head independent of the direction the body is traveling).
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 4, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a display system and specifically including “the display comprises a plurality of light emitting elements and a first portion of the plurality of light emitting elements is visible to both eyes of the user when the display is in use, wherein the driver unit is operable to actively disable illumination of the first portion of the light emitting elements of the display so as to provide the interocular gap”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	1/31/2022




/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622